THOMAS, J.
In this case motion is made by the Attorney General to strike the bill of exceptions on the ground that it is not shown to have been presented to the trial judge within the time allowed by law. The *185motion, must prevail. The judgment of conviction was rendered on September 30, 1913, and while the bill of exceptions purports to have been signed by the trial judge on December 30, 1913, which was within the time allowed for signing a bill, yet from no part of the bill does it appear when it was presented to .the judge for signature. In this state of the bill, the most charitable construction is to treat the. bill as having been presented on the day it was signed, which was December 30, 1913 — more than, it is seen, 90 days after the judgment on September 30, 1913. It is consequently ordered that the bill of exceptions be, and it is hereby, stricken.
The only question presented for review, with the bill of exceptions out of the record, is the action of the court in overruling defendant’s demurrer to the affidavit or complaint upon which he was tried. The demurrer is so palpably without merit as to require neither a discussion of it nor the citation of authorities.
The judgment of conviction is affirmed. ■
Affirmed.